Tolson, C. J. Earl Richard Blessing, by Frank E. Shaw, his attorney, filed his complaint on May 1, 1961 seeking an award in the amount of $1,286.14. On May 24, 1961, a joint stipulation that the Departmental Report herein shall constitute the record was filed by claimant and respondent. A joint motion to waive the filing of briefs was presented on the same date, which alleges that there are no disputed questions of law or fact. Claimant was employed as a guard at the Menard Branch of the Illinois State Penitentiary. On January 16, 1959, charges were made against him, and he was suspended pending a hearing. On May 7,1959, claimant was found not guilty of the charges by the hearing officer, and a finding was made to that effect. It was recommended that he be restored to his former position, and paid all wages lost by virtue of the filing of the charge. On May 15, 1959, the Illinois Civil Service Commission, without further hearing, rejected the finding of the hearing officer, and ordered claimant discharged. On July 13, 1959, claimant filed a certiorari proceeding in Sangamon County, and, on October 6, 1960, the Circuit Court entered an order finding that the order of the Illinois Civil Service Commission was void, and further ordered that claimant be restored to his position, and paid all salary lost by virtue of this illegal discharge. Joseph E. Ragen, Director of the Department of Public Safety, filed a Departmental Report on May 15, 1961, which recites that he made an investigation of the claim, and found that claimant 'was entitled to his salary from January 16, 1959 to June 30, 1959 in the amount of $1,886.50. He further found that the State was entitled to an offset in the amount of $600.36 resulting from earnings of claimant during this period, leaving a balance due in the amount of $1,286.14. It further appears from the complaint that the appropriation of the Department of Public Safety lapsed on September 30, 1959, so that there were no funds available to pay the claim. Since there is no dispute as to facts, it is apparent that claimant is entitled to an award. This Court has held that, if a valid claim is not paid by reason of the lapse of an appropriation, an award will be made. University of Chicago vs. State of Illinois, 22 C.C.R. 682. An award is, therefore, made to Earl Richard Blessing in the amount of $1,286.14.